Citation Nr: 0533856	
Decision Date: 12/15/05    Archive Date: 12/30/05

DOCKET NO.  01-02 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a schedular disability rating in excess of 
30 percent for dysthymic disorder, for the period of time 
prior to May 1, 2004.

2.  Entitlement to a schedular disability rating in excess of 
70 percent for dysthymic disorder, for the period of time 
subsequent April 30, 2004.

3.  Entitlement to a disability rating in excess of 10 
percent for a right knee disability.

4.  Entitlement to a disability rating in excess of 10 
percent for the post operative residuals of a duodenal ulcer.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to 
August 1975 and from July 1982 to November 1988.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office  in 
Montgomery, Alabama (RO).  

By a decision dated in October 2002, the Board denied a 
rating in excess of 30 percent for a dysthymic disorder, 
denied ratings in excess of 10 percent for a right knee 
disability and postoperative residual of a duodenal ulcer, 
and denied a total disability rating based on individual 
unemployability (TDIU).  In March 2003 the United States 
Court of Appeals for Veterans Claims (Court) vacated the 
October 2002 Board decision and remanded the case for 
additional notice pursuant to the Veterans Claims Assistance 
Act of 2000 (VCAA).  The Board remanded the case to the RO in 
August 2004 for additional notice and development.  

While the case was in remand status, the RO granted temporary 
total ratings for the psychiatric disorder based on periods 
of hospitalization during September and October 2003 and from 
January 2004 to May 2004.  Additionally, the RO increased the 
schedular rating for the psychiatric disorder to 70 percent 
from May 1, 2004, and granted TDIU benefits effective from 
March 2002.  The requested development having been completed, 
the RO returned the case to the Board.  The Board now 
proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate her claims for increased disability ratings, 
explained to her who was responsible for submitting such 
evidence, and obtained and fully developed all evidence 
necessary for an equitable disposition of the claims decided 
herein.

2.  For the period of time prior to May 1, 2004, the 
veteran's service-connected dysthymia was manifested by 
symptoms which caused occasional decrease in work efficiency 
or intermittent inability to perform occupational tasks.

3.  For the period of time subsequent to April 30 , 2004, the 
veteran's service-connected dysthymia is manifested by 
symptoms which cause deficiencies in most areas of 
occupational and social impairment, but not total impairment.

4.  The service-connected right knee disability is manifested 
by x-ray evidence of arthritis with flexion to 100 degrees 
and extension to 0 degrees; examinations for disability 
evaluation purposes in June 2000 and again in October 2004 
revealed no instability of the knee.

5.  The service-connected postoperative vagotomy with 
pyloroplasty, for duodenal ulcer disease, is manifested by 
complaints of burning pain three times a month and the need 
to take medication.


CONCLUSIONS OF LAW

1.  The criteria for a schedular rating in excess of 30 
percent for dysthymic disorder for the period of time prior 
to May 1, 2004, have not been met. 38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.130, Code 9433 (2005).

2.  The criteria for a schedular rating in excess of 70 
percent for dysthymic disorder for the period of time 
subsequent to April 30, 2004, have not been met. 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.130, Code 9433 (2005).

3.  The criteria for a disability rating in excess of 10 
percent for a right knee disability have not been met. 38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Codes 5010, 
5260, 5261 (2005).

4.  The criteria for a disability rating in excess of 10 
percent for postoperative residuals of a duodenal ulcer have 
not been met. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 
4.114, Code 7305 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005).  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  

VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

As noted above, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice and assistance provisions of the 
VCAA should be provided to a claimant prior to any 
adjudication of the claim.  Pelegrini v. Principi, 17 Vet. 
App. 412 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  Unfortunately, notice to the veteran was not 
provided in this case until later in the claims process.  
Nevertheless, VA provided the veteran the required notice 
with respect to her claims for an increased ratings in 
letters dated March and July 2004, in which she was informed 
of the requirements needed to establish his claims.  In 
accordance with the requirements of the VCAA, the letters 
informed the veteran what evidence and information she was 
responsible for and the evidence that was considered VA's 
responsibility.  The letters explained that VA would make 
reasonable efforts to help get relevant evidence, but that 
she was responsible for providing sufficient information to 
VA to identify the custodian of any records.  There is no 
indication in the record that additional evidence relevant to 
the issues decided herein is available and not part of the 
claims file.  Under the facts of this case, "the record has 
been fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate [her] claims."  Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  Based on this record, the Board finds 
that VA's duty to notify has been satisfied.  

VA also has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO has obtained the veteran's medical 
records and the veteran has been accorded numerous VA 
Compensation and Pension examinations.  Additionally, there 
is no outstanding evidence to be obtained, either by VA or 
the veteran.  Consequently, the Board finds that VA did not 
have a duty to assist that was unmet.  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

II.  Increased Disability Ratings

The veteran contends that her service-connected disabilities 
have increased in severity and that she warrants increased 
disability ratings.  

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2005).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2005).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2005).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  Where an increase in the disability 
rating is at issue, the present level of the veteran's 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

Generally, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2005).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran. 38 
C.F.R. § 4.3 (2005).


A.  Factual Background

As noted above, the veteran had active service from November 
1969 to August 1975, and from July 1982 to November 1988.  
During her first period of service, she injured her right 
knee in November 1969. Duodenal ulcer disease was diagnosed 
in February 1972.  Subsequent to her discharge, she underwent 
a selective vagotomy and pyloroplasty in a private hospital 
in May 1976.

In a February 1978 rating decision, service connection was 
granted for the postoperative residuals of duodenal ulcer 
disease, assigned a 10 percent rating, and for residuals of a 
right knee injury, evaluated at a noncompensable (0%) 
disability rating.

During her second period of service, the veteran was seen on 
various occasions for psychiatric complaints.  In May 1986, 
an impression of cyclothymia versus personality disorder was 
noted.  In 1987, crying spells and a depressed affect were 
observed.  In a February 1993 rating decision, the RO granted 
service connection for dysthymia, and assigned a 10 percent 
rating.  The rating for dysthymia was increased to 30 percent 
by an August 1995 rating decision.

VA treatment records dated from January to October 2000 
indicate that she was hospitalized from January to February, 
2000, with the principle diagnosis requiring treatment noted 
to be an adjustment reaction.  Other diagnoses included 
alcohol abuse, left leg joint pain, peptic ulcer, and 
lumbago.  X-rays of the knees during the hospitalization were 
normal.  She was started on antidepressant medication.

From March to April 2000, the veteran was hospitalized in a 
VA substance abuse treatment program, for treatment of 
alcohol dependence.  In April 2000, she stated that after her 
discharge, she would return home where she lived with her 
husband.  She planned to work at home, gardening and selling 
what she grew.  She also planned to return school to finish 
classes for a teaching certificate, and hoped to be a teacher 
in the future.  On examination, she was well oriented and 
coherent, with unimpaired memory.  She was not depressed, 
suicidal, or homicidal. She was taking antidepressant 
medications, and she was cooperative with treatment, although 
she was thought to be somewhat in denial, and her prognosis 
was guarded.

A psychosocial history obtained prior to her discharge noted 
that she reported experiencing serious depression and 
anxiety, and trouble controlling violent behavior.  She said 
that she was bothered slightly by psychological or emotional 
problems in the month prior to this interview.  The final 
diagnosis was alcohol dependence, continuous, and dysthymic 
disorder.   A Global Assessment of Functioning Scale (GAF) 
score of 65 was assigned on admission, and the highest during 
the past year was 78.  Physical diagnoses were chronic 
lumbosacral pain, and status post numerous abdominal 
surgeries, including hysterectomy.

According to an outpatient note dated in June 2000, the 
veteran was doing relatively well, and had no new complaints.  
She felt sometimes stressed and pressured over family 
circumstances, including mental health problems experienced 
by her relatives. She felt less depressed, anxious, and 
nervous, and had slept better, since taking medication. She 
had a euthymic mood and fluent speech.  The assessment was 
depressive disorder and alcohol abuse.  The GAF was 60.

In June 2000, VA examinations were conducted to evaluate the 
veteran's service-connected disabilities.  On the orthopedic 
examination, she complained of aching and pain in the right 
knee.  Weightbearing was sometimes difficult, and she was 
bothered by activities such as squatting and climbing.  She 
wore a knee sleeve and reported not working since January 
2000, due to her knee problems. On examination.  She walked 
with a slight limp on the right.  Range of motion testing 
revealed extension to 0 degrees and flexion to 140 degrees, 
with pain and guarding on range of motion testing.  There was 
no definite swelling.  She had some tenderness to palpation 
and a slightly positive patellar grind test.  There was no 
ligamentous instability.  She could only do a partial squat. 
X-ray examination revealed normal results.  The examiner 
could not estimate with any degree of medical certainty the 
degree of functional impairment which might result during 
flare-ups.  The examiner felt that she would have difficulty 
working as a pipefitter with the strenuous physical labor 
required, including squatting and climbing.  An X-ray of the 
right knee in June 2000 was normal.

On the psychiatric examination, the veteran said she had been 
suffering from depression for several years, but that it had 
worsened over the past several months.  She said she had 
become suicidal earlier that year and been hospitalized from 
January March 2000.  She said she had a problem with alcohol 
at that time also.  Currently, she was being treated at a VA 
Mental Health Clinic and taking medication. She described a 
lot of deaths in her immediate family.  She said that because 
of her physical condition, she was not able to work as a 
pipefitter.  Currently, she was not particularly depressed. 
She was very pleasant and cooperative; indeed, she seemed 
somewhat euphoric and exhibited some moderately pressured 
speech, which the examiner thought were suggestive of 
possible bipolar disorder.  On mental status examination, she 
was noted to be extremely verbal.  Her mood was within normal 
limits, perhaps even somewhat euphoric.  Affect was 
appropriate.  The impression was dysthymic disorder, in fair 
remission at this time on medication, although the examiner 
noted that she continued to have intermittent depression and 
could become somewhat moody at the slightest thing.  The GAF 
assigned was 60.

A gastrointestinal examination noted a history that ulcer 
disease had been diagnosed while she was on active duty, 
leading to a vagotomy and pyloroplasty for reduction of acid 
content of the stomach and duodenum.  Since then, she had 
been treated for symptoms which seemed to be exacerbated by 
increased stress or anxiety with increased acid production.  
She denied vomiting, hematemesis or melena.  She said she had 
no problems with circulatory disturbance after meals or 
hypoglycemic reactions.  She did not suffer from diarrhea, 
constipation, distention, nausea or vomiting.  A recent X-ray 
was noted to have revealed scarring of the duodenal bulb. She 
did not have significant weight loss or gain, or signs of 
anemia.  She had no pain or tenderness on examination.

In September 2000, statements from four friends and relatives 
of the veteran were received, which, in essence, related that 
the veteran could not work, and that when she tried to, her 
disabilities became more severe.

VA treatment records dated in October 2000, note an 
adjustment reaction due to sexual trauma while in the 
military.  The veteran also said she was physically unable to 
continue work in construction.  She felt anxious and 
depressed since running out of medication a week ago.  She 
had a mildly anxious and depressed mood.  The assessment was 
depressive disorder and alcohol abuse, and the GAF was 60.

VA outpatient treatment records reflect that the veteran 
continued outpatient treatment with stable symptoms in 2001 
and 2002.  She was admitted to a VA facility in September 
2003 after she had stopped taking her medications.  While 
hospitalized, she remained quite pleasant, cooperative, and 
her mood became essentially euthymic.  Upon discharge in 
October 2003, a GAF score of 75 was reported.  In January 
2004 she was admitted to a domiciliary residential health 
maintenance program to participate in a day treatment 
program.  Discharge diagnoses in April 2004 included 
adjustment disorder with mixed mood, dysthymia and 
depression.  She was again admitted to the domiciliary in 
September 2004.  When she was discharged in early October 
2004, diagnoses included dysthymic disorder and her GAF was 
50.

In October 2004 the most recent VA Compensation and Pension 
examinations of the veteran were conducted.  On orthopedic 
examination of the right knee she reported occasional pain 
which was made worse by bending, or doing too much exercise 
or strenuous work.  She also reported having swelling with 
active use.  She denied locking of the right knee but 
reported it occasionally gave out on her.  Physical 
examination revealed no redness, swelling, or instability of 
the knee.  Some tenderness was noted.  Range of motion 
testing revealed extension to 0 degrees, and flexion to 100 
degrees.  Some tenderness was noted, but no limitation of 
motion with repetitive motion and no significant pain on 
motion was noted.  X-ray examination revealed moderate 
degenerative arthritis of the right knee.  

Digestive examination was also conducted in October 2004.  
The veteran reported symptoms of a burning epigastric 
sensation up to three times a month which lasted for about 30 
minutes.  She reported that this got worse with stress and 
that she took prescription medication to control her 
symptoms.  She did not report having any nausea, vomiting, 
hematemesis, melena, or diarrhea.  The accompanying upper 
gastrointestinal series report revealed normal results.  

Finally, in October 2004 a VA psychological examination of 
the veteran was conducted.  Mental status examination 
revealed that the mood was dysphoric and affect was flat.  
Thought processes were within normal limits with no evidence 
of delusions or hallucinations.  The veteran was oriented 
with no evidence of memory impairment.  The diagnosis was 
dysthymic disorder and a GAF of 50 was assigned.  A GAF score 
of 41 to 50 contemplates serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any severe impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job). 
American Psychiatric Association: DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS (4TH ed. rev., 1994).


B.  Dysthymic Disorder

By a rating decision dated in February 1993, the RO 
established service connection for dysthymia and rated this 
condition as 10 percent disabling from July 1990.  By a 
decision dated in June 1999, the RO increased the rating for 
dysthymia to 30 percent from May 1995.  In February 2000, the 
veteran's current claim for an increased rating was received.  

Thus, at the time the veteran's current claim was received, 
her service-connected dysthymic disorder was rated as 30 
percent disabling on a schedular basis.  A 30 percent rating 
contemplates a mental disorder, including a dysthymic 
disorder, is rated 30 percent when it produces occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
evaluation is warranted when the disorder causes occupational 
and social impairment, with reduced reliability and 
productivity, due to such symptoms as flattened affect; 
circumstantial, circumulatory, or stereotyped speech; panic 
attacks more frequently than once per week; difficulty in 
understanding complex commands; impairment of short and long-
term memory (e.g. retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  A 70 percent  rating contemplates 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Finally, a 100 percent 
rating contemplates total occupational and social impairment, 
due to such symptoms as gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, Diagnostic Code 9433 (2005).

The preponderance of the evidence is against the assignment 
of a disability rating in excess of 30 percent for the 
veteran's dysthymic disorder for the period of time prior to 
May 1, 2004.  The veteran was not shown to have symptoms of a 
flattened affect, panic attacks, difficulty in understanding 
complex commands, memory impairment, impaired judgment, or 
significant difficulty in establishing and maintaining 
effective work and social relationships.  While pressured 
speech was noted on one occasion, circumstantial, 
circumulatory, or stereotyped speech has not been shown.  
While her depressed mood on occasion is a disturbance in 
mood, a depressed mood is contemplated by the 30 percent 
rating currently in effect.  No symptoms specifically 
characteristic of a 50 percent rating or greater were shown.  
Accordingly, a disability rating in excess of 30 percent for 
dysthymic disorder prior to May 1, 2004 must be denied.  

The veteran was hospitalized for treatment of her service-
connected dysthymic disorder in 2003 and 2004.  However, 
temporary total disability ratings of 100 percent for these 
periods of hospitalization were properly assigned pursuant to 
38 C.F.R. § 4.29.  Her discharge GAF was 50 on her most 
recent discharge in October 2004.  As noted above, a GAF 
score of 41 to 50 contemplates serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any severe impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  American Psychiatric Association: DIAGNOSTIC 
AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4TH ed. rev., 
1994).

The veteran's service-connected dysthymic disorder is 
presently rated as 70 percent disabling effective from May 1, 
2004.  In order to warrant a 100 percent disability rating 
the evidence of record would have to show that the service-
connected dysthymic disorder results in total occupational 
and social impairment, due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9433 (2005).  The evidence of the recent VA medical treatment 
records and the October 2004 VA examination does not show the 
presence of any such symptoms.  Rather, the veteran is 
oriented with intact memory, but with a slightly depressed 
mood and flat affect.  As such, the evidence does not show 
that the veteran meets the criteria for the assignment of a 
100 percent disability rating and an increased rating is 
therefore denied.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule is inapplicable, and the 
claim for a rating higher than 30 percent for dysthymic 
disorder must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

C. Right Knee Disability

The veteran's right knee disorder was initially rated as 10 
percent disabling under Diagnostic Code 5257 for slight 
impairment of the knee with recurrent subluxation or lateral 
instability.  Disability ratings of 20 are warranted for 
moderate and severe impairment respectively.  38 C.F.R. § 
4.71a, Diagnostic Code 5257.  Although the RO had listed this 
as the diagnostic code under which the veteran was rated, 
such a rating is completely unwarranted as the medical 
evidence of record does not reveal that the veteran has any 
subluxation or instability of the right knee.  VA 
examinations for disability evaluation purposes in June 2000 
and again in October 2004 found no instability of the knee.

Rather, the evidence from the October 2004 VA examination 
reveals that the veteran has arthritis of the right knee with 
normal extension, and a limitation of flexion to 100 degrees.  
By a decision dated in April 2005, the RO rated the right 
knee disability as "degenerative joint disease, right knee 
(formerly evaluated under DC 5257)" and continued the 10 
percent rating under Diagnostic Code 5010.  

The criteria of Diagnostic Code 5010 for traumatic arthritis 
provides that traumatic arthritis is to be rated based on the 
criteria of Diagnostic Code 5003 for degenerative arthritis.  
The Board concurs that the veteran's service-connected right 
knee disability is more properly rated for arthritis.  
Diagnostic code 5003, degenerative arthritis, requires rating 
under limitation of motion of the affected joints, if such 
would result in a compensable disability rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2005).  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is assigned for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

In the present case the veteran's right knee extension to 0 
degrees is normal.  Her flexion is limited to 100 degrees, 
but this does not meet the criteria for a 10 percent rating 
for limitation of flexion which is limitation to 45 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.  As such, the 
veteran is properly assigned a 10 percent disability rating 
for arthritis of the major joint of the right knee under 
Diagnostic Code 5003.  

The preponderance of the evidence is against an increased 
rating for the service-connected right knee disability.  
There is no objective medical evidence of record which shows 
that the veteran meets the rating criteria of symptoms of the 
right knee showing limitation of motion, ankylosis, 
subluxation, instability, or locking which would warrant the 
assignment of a disability rating in excess of 10 percent.  
38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5257, 5258, 5260, 
5262. 

The General Counsel for VA issued a precedent opinion in July 
1997 which held that a claimant who had arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257. VAOPGCPREC 23-97.  However, 
as noted above, the evidence of record clearly shows that the 
veteran has arthritis of the right knee with some limitation 
of flexion, but she has no instability to warrant the 
assignment of a disability rating under Diagnostic Code 5257.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") held that 38 C.F.R. §§ 4.40, 
4.45, 4.59 (2005) were not subsumed into the diagnostic codes 
under which a veteran's disabilities are rated.  Therefore, 
the Board has to consider the "functional loss" of a 
musculoskeletal disability under 38 C.F.R. § 4.40 (2005), 
separate from any consideration of the veteran's disability 
under the diagnostic codes.  DeLuca, 8 Vet. App. 202, 206 
(1995).  Functional loss may occur as a result of weakness or 
pain on motion of the affected body part.  38 C.F.R. § 4.40 
(2005).  

VA regulations § 4.40 describes functional loss and indicates 
that :

Disability of the musculoskeletal system is 
primarily the inability, due to damage or 
infection in parts of the system, to perform the 
normal working movements of the body with normal 
excursion, strength, speed, coordination and 
endurance.  It is essential that the examination 
on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with 
respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due 
to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant 
undertaking the motion.  Weakness is as important 
as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the 
condition of the skin, absence of normal callosity 
or the like.  

38 C.F.R. § 4.40 (2005).

The factors involved in evaluating, and rating, disabilities 
of the joints include: weakness; fatigability; 
incoordination; restricted or excess movement of the joint; 
or, pain on movement.  38 C.F.R. § 4.45 (2005).  
Specifically, § 4.45 states that :

As regards the joints the factors of disability 
reside in reductions of their normal excursion of 
movements in different planes.  Inquiry will be 
directed to these considerations:  
	(a)	Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.).  
	(b)	More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).  
	(c)	Weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.).  
	(d)	Excess fatigability.  
	(e)	Incoordination, impaired ability to 
execute skilled movements smoothly.  
	(f)	Pain on movement, swelling, deformity or 
atrophy of disuse. Instability of station, 
disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  For the purpose of rating 
disability from arthritis, the shoulder, elbow, 
wrist, hip, knee, and ankle are considered major 
joints; multiple involvements of the 
interphalangeal, metacarpal and carpal joints of 
the upper extremities, the interphalangeal, 
metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal 
vertebrae, and the lumbar vertebrae, are 
considered groups of minor joints, ratable on a 
parity with major joints.  The lumbosacral 
articulation and both sacroiliac joints are 
considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions. 

38 C.F.R. § 4.45 (2005).

These factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors which must be considered when rating the 
veteran's joint injury.  DeLuca, 202 Vet. App. 202, 206-07 
(1995).  

VA regulations also specifically address painful motion and 
state:

With any form of arthritis, painful motion is an 
important factor of disability, the facial 
expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle 
spasm will greatly assist the identification.  
Sciatic neuritis is not uncommonly caused by 
arthritis of the spine. The intent of the schedule 
is to recognize painful motion with joint or 
periarticular pathology as productive of 
disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the 
tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as 
points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved 
should be tested for pain on both active and 
passive motion, in weight-bearing and nonweight-
bearing and, if possible, with the range of the 
opposite undamaged joint.  

38 C.F.R. § 4.59 (2005).

The appellant's complaints of discomfort and pain have been 
considered and have been taken into account in the assignment 
of the 10 percent evaluation for her service-connected 
arthritis of the right knee.  The Board has considered the 
veteran's claim for an increased rating under all appropriate 
diagnostic codes.  As stated above, painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59.  This has been accomplished in the present 
case as the veteran is assigned a 10 percent disability 
rating for the right knee disorder.  Moreover, although the 
Board is required to consider the effect of pain when making 
a rating determination, which has been done in this case, it 
is important to emphasize that the rating schedule does not 
provide a separate rating for pain.  See Spurgeon v. Brown, 
10 Vet. App. 194 (1997).  

As the preponderance of the evidence is against the claim for 
an increased rating for the right knee disability, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied. 38 U.S.C.A. § 5107(b); Gilbert supra.

D.  Duodenal Ulcer Disease

The veteran's service-connected post operative residuals of a 
duodenal ulcer are currently rated as 10 percent disabling 
under Diagnostic Code 7305.  Under 38 C.F.R. § 4.114, Code 
7305, a rating of 10 percent requires evidence of a mild 
ulcer with recurring symptoms once or twice a year.  To merit 
a 20 percent evaluation, there must be medical evidence of 
recurring episodes of severe symptoms two or three times a 
year averaging ten days in duration; or recurring episodes 
with moderate manifestations.  To warrant a 40 percent 
disability evaluation, the evidence must demonstrate 
moderately severe symptoms of impairment manifested by weight 
loss and anemia; or recurrent incapacitating episodes 
averaging ten days or more in duration at least four or more 
times per year. Finally, a 60 percent evaluation contemplates 
severe ulcer, only partially relieved by standard therapy, 
periodic vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  38 C.F.R. § 4.114, Code 7305

The preponderance of the evidence is against an increased 
rating for the veteran's service-connected mild duodenal 
ulcer disease.  The evidence of the most recent VA 
examination reveals that the veteran has by complaints of 
burning pain three times a month which last for approximately 
30 minutes.  She takes medication to control her symptoms.  

The veteran underwent a vagotomy with pyloroplasty in the 
past. The rating schedule provides that a vagotomy with 
pyloroplasty warrants a 20 percent rating if manifested by 
recurrent ulcer with incomplete vagotomy.  38 C.F.R. § 4.114, 
Diagnostic Code 7348.  The veteran has not been shown to have 
a recurrent ulcer; the most recent  and the most recent upper 
gastrointestinal series was normal, showing no active ulcer.  
Thus, a 20 percent evaluation under this code is not 
warranted. 38 C.F.R. § 4.31.

As the preponderance of the evidence is against the veteran's 
claim for an increased rating for this condition, the 
benefit-of-the-doubt rule is inapplicable, and the claim must 
be denied. 38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

A schedular rating in excess of 30 percent for dysthymic 
disorder for the period of time prior to May 1, 2004, is 
denied.

A schedular rating in excess of 70 percent for dysthymic 
disorder for the period of time subsequent April 30, 2004, is 
denied.

An increased rating for a right knee disability is denied.

An increased rating postoperative residuals of a duodenal 
ulcer is denied.


____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


